Citation Nr: 0639170	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for lumbar/thoracic 
spine disability, claimed as  secondary to service-connected 
pes planus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an rating decisions of the Department 
of Veteran Affairs (VA) Regional Office in Portland, Oregon 
(RO).

Procedural history

The veteran served on active duty from March 1948 to May 
1949.

In a May 1982 rating decision, the RO granted service 
connection for pes planus.  Service connection for a 
psychiatric disability was denied.  The veteran appealed the 
latter decision.  In May 1983, the veteran's claim for 
service connection for a psychiatric disability was denied by 
the Board.  

An October 2002 RO rating decision found that the veteran's 
claim for service connection for a psychiatric disability 
could not be reopened, based on it finding that new and 
material evidence had not been received.  The veteran 
disagreed and timely filed an appeal as to that issue.

In an October 2004 rating decision, the RO denied the 
veteran's March 2004 claim for service connection for a 
lumbar and thoracic back disorder, claimed to be  secondary 
to his service-connected pes planus.  The veteran disagreed 
and timely filed an appeal.

In September 2006, the veteran and his representative 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.



Issues not on appeal

The April 2002 claim sought service connection for an 
unspecified physical disability.  In the October 2002 rating 
decision, the RO denied the claim.  The veteran did not 
appeal that decision

In November 2002, the veteran filed a claim of entitlement to 
service connection for leg/knee conditions secondary to the 
service-connected pes planus, in addition to seeking an 
increased disability rating for pes planus.  In an April 2003 
rating decision, the RO granted an increased disability 
rating for pes planus and denied service connection for 
leg/knee conditions.  The veteran did not appeal that 
decision.  Thus, those issues are not in appellate status and 
will be discussed no further herein.


FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the Board 
denied service connection for a psychiatric disability.

2.  Evidence received since the May 1983 decision does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a psychiatric 
disability.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran has no lumbar or thoracic spine 
condition attributable to his period of active military 
service.


CONCLUSIONS OF LAW

1.  The May 1983 Board decision denying service connection 
for a mental disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the May 1983 decision, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for a mental disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Entitlement to service connection for lumbar or thoracic 
spine condition is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for psychiatric and 
spinal disabilities.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.  

In the September 2002 VCAA letter, the veteran was informed 
that to establish entitlement to service connection, the 
evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the September 2002 VCAA letter, page 2.

The veteran was further informed in the September 2002 VCAA 
letter  that his previous claim for service connection for a 
psychiatric disability was denied and that the decision was 
final.  He was informed that in order for VA to reconsider 
the issue, he must submit "new and material evidence."  
Specifically, he was informed:

To qualify as "new evidence," it must be 
submitted to VA for the first time.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

The September 2002 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The September 2002 letter told the veteran that if he 
had any additional information or evidence to send it to 
VA or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's hearing testimony make it clear that he is 
aware of his obligations to support his claim with evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), a connection 
between the veteran's service and the service-connected pes 
planus and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in September 2006 and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a mental disability.

The veteran seeks entitlement to service connection for a 
mental disability, which he contends was present during 
service.  

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for a mental disability 
was denied in a May 1983 Board decision.  Thus, the Board's 
inquiry revolves around whether new and material evidence has 
been received which is sufficient to reopen the claim.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Governing regulations provide that mental deficiency and 
personality disorders are considered to be congenital or 
developmental abnormalities and are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

[The Board observes that the law and VA regulations 
pertaining to service connection, although renumbered, were 
the same in 1983 as at present.]

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As indicated in the Introduction, the Board denied the 
veteran's 1982 claim for service connection for a psychiatric 
disability in a May 1983 rating decision.  
The Board's decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § § 20.1100 (2006).  The veteran now seeks 
to reopen his claim.  

The "old" evidence

The relevant evidence of record at the time of the May 1983 
decision included the veteran's service medical records, 
which are replete with references to the veteran's bad 
behavior and conflicts with authority.  The veteran was 
referred by his commanding officer for psychiatric 
observation in March 1949.  The record pertaining to the 
psychiatric observation shows that the veteran's insight was 
nil, his reasoning was immature and his judgment was grossly 
defective. His expression was described as "one of vacuous 
lack of comprehension" and his thought content were puerile.  
No diagnosis was rendered.  

The report of a Board of Medical Survey dated April 1949 that 
the existence of a disabling mental disease had been 
eliminated beyond a reasonable doubt, and that the veteran 
was not an effective individual because of lowered 
intelligence and lack of comprehension.  The veteran was 
accordingly separated from military service.

The record contains an August 1977 private psychologist's 
diagnosis of borderline mental retardation and alcohol 
addiction.  The record contains the findings of an 
administrative law judge regarding whether the veteran was 
disabled for purposes of Social Security Insurance benefits.  
The findings refer to a July 1976 psychiatrist's diagnosis 
indicating the veteran had a low Intelligence Quotient (IQ), 
poor self-esteem, and had an unidentified neurosis.  

A February 1982 VA psychiatric examination was of also 
record.  The examiner noted that the veteran had multiple 
emotional and cognitive problems.  
The diagnosis was major depression, recurrent, requiring 
antidepressant medication; alcohol abuse in remission; mixed 
personality disorder with antisocial and passive-aggressive 
features.  

The May 1983 Board decision

In May 1983, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  After a review of the evidence, the Board 
observed that the veteran's service medical records, although 
including the report of psychiatric observation, did not 
identify any psychiatric disability.  The board additionally 
noted that the initial psychiatric diagnosed was in 1977, 
decades after the veteran was separated from military 
service.  The Board concluded that the veteran did not 
manifest an acquired psychiatric disorder in service or for 
many years thereafter, and that personality disorder and 
borderline intelligence manifested in service were not 
considered to be diseases for VA compensation purposes.

Additionally submitted evidence

The veteran has submitted private clinical treatment notes 
from December 1975 through September 2002.  In essence, the 
records show the veteran was diagnosed with dysthemic 
disorder in January 1992; July 1994; December 1999; and 
December 2001.  These records also show that the veteran was 
followed and treated for that disability.

The veteran also submitted copies of some of his service 
medical records, which were of record at the time of the May 
1983 Board decision.
 

Discussion

The Board determined in its May 1983 decision that the 
veteran did not have a "chronic, acquired psychiatric 
disorder in service or for many years thereafter, and a 
personality disorder and borderline intelligence present in 
service are not recognized as diseases or injuries for 
compensation purposes."  See the May 1983 decision, page 5.  
The crux of this inquiry is whether the additional evidence 
raises "a reasonable possibility of substantiating the 
claim."  Manifestly, it does not.  

In May 1983, the Board determined, in essence, that element 
(1), evidence of a current disability, was established via 
diagnoses of depression.  The recent medical evidence merely 
reflects further treatment of that disability.  Accordingly, 
it is  cumulative in nature and cannot serve to reopen the 
claim.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

With regard Hickson element (2), evidence of in-service 
disease, the evidence of record and considered by the Board 
in May 1983 did not establish that the veteran suffered from 
any compensable defect during service.  There has been added 
to the record no competent evidence which supports the 
veteran's previously-stated contention that he had the mental 
disability in service.  The veteran's own statements to that 
effect are reiterative of statements he made in 1982 and are 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  To the extent that the veteran has submitted 
copies of his service medical records in an effort to somehow 
establish that such are indicative of an acquired psychiatric 
disability (rather than limited intelligence and poor 
attitude as it appears on its face), this evidence was of 
record and was considered by the Board in May 1983.    
Such evidence is not new and material and does not serve to 
reopen the claim.  Because new and material evidence has not 
been received as to this crucial element, the veteran's claim 
to reopen fails on this basis alone.  See Evans, supra.

Similarly, regarding element (3), medical nexus, nothing has 
been added to the record that supports a nexus between the 
veteran's military service and his current mental disability.  
The veteran himself continues to contend that his current 
acquired psychiatric disability is related to his military 
service.  Such statements are reiterative of those made in 
connection with his claim in 1983.  Moreover, it is now well 
established that lay persons without medical training, such 
as the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."
  
Thus, new and material evidence has not been received as to 
element (3), as well as element (2), and the veteran's 
attempt to reopen the claim fails on this basis as well. 

In summary, for reasons and bases expressed above the Board 
finds that no new and material evidence has been added to the 
record as to either of the two critical elements which were 
lacking at the time of the Board's May 1983 decision.  The 
additional evidence consists only of treatment records 
indicating the veteran suffers from a current disability, and 
the veteran's reiterations of his previous contentions, which 
had been considered an rejected by the Board in 1983.  The 
veteran's testimony does not tend to establish either that 
his mental disability was incurred in service or that a 
medical nexus exists between his service and his claimed 
mental disability.  Thus, the additional evidence does not 
raise a reasonable possibility of substantiating the claim on 
the merits.  See 38 C.F.R. § 3.156 (2006). 

In the absence of such evidence, the veteran's claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The benefits sought on appeal remain 
denied.



2.  Entitlement to service connection for lumbar and thoracic 
spine disability, claimed as secondary to service-connected 
pes planus.

Relevant law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Standard of review

The standard of review for the remaining issue varies from 
that used in determining whether new and material evidence 
has been submitted. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence must show a current disability, 
a service-connected disability, and a nexus between the two.  
The Board will address each element in turn.

With regard to element (1), the record clearly indicates that 
the veteran has been diagnosed with having lumbar 
degenerative vertebrae with loss of height at L13 which 
limits his range of motion, strength, coordination and 
fatigability.  Element (1) is thus satisfied.

With regard to element (2), the veteran has been service 
connected for pes planus.  Thus, element (2) is satisfied.

With regard to crucial element (3), there is of record no 
competent medical evidence which serves to link the veteran's 
spine problems to his service-connected pes planus.  The only 
competent medical evidence of record, contained in an opinion 
dated March 20, 2003, indicates that there is no nexus 
between the service-connected pes planus and the veteran's 
claimed back condition.  Specifically, a VA medical examiner 
stated that the veteran had a diagnosis of osteoarthritis in 
his knee, and muscle spasms and degenerative disk disease in 
his back, but "[N]either of these diagnoses are connected to 
the pes planus in any way, shape or form.  He has wear and 
tear that have caused these through years of use, and they 
are not related."  

The veteran has presented no evidence to the contrary.  See 
the September 2006 hearing transcript, page 8.  As is evident 
from the Board's VCAA discussion above, he has been accorded 
the opportunity to do so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].    

In summary, after a review of the entire claims folder, and 
for the reasons stated above, the Board finds that that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lumbar and 
thoracic spine disability secondary to his service-connected 
pes planus.  The benefits sought on appeal are therefore 
denied.


ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is not reopened.  
The benefit sought on appeal remains denied.

Service connection for a lumbar and thoracic spine disability 
secondary to service-connected pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


